             Case 4:18-cv-40139-TSH Document 53 Filed 12/24/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                   :
 Gabrielle Carlson, on behalf of herself and all   :
 others similarly situated,                        : Civil Action No.: 4:18-cv-40139-TSH
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
 Target Enterprise, Inc.,                          :
                                                   :
                        Defendant.                 :

                             MOTION FOR FINAL APPROVAL OF
                               CLASS ACTION SETTLEMENT

       Plaintiff Gabrielle Carlson, by and through undersigned counsel, hereby moves for entry of

an Order granting final approval of the Parties’ class action Settlement Agreement.

       In support, Plaintiff submits the accompanying Memorandum of Law in Support of Motion

for Final Approval of Class Action Settlement and the declaration from the settlement

administrator.

       Plaintiff respectfully requests that the Court approve the settlement as fair, reasonable and

adequate and enter the Final Approval Order in the form attached hereto as Exhibit A.




Dated: December 24, 2019                             Respectfully submitted,
                                                     LEMBERG LAW, LLC

                                                     /s/ Stephen Taylor
                                                     Sergei Lemberg
                                                     Stephen Taylor
                                                     Lemberg Law, LLC
                                                     43 Danbury Road
                                                     Wilton, CT 06897
                                                     Tel: (203) 653-2250
                                                     Attorneys for Plaintiff
          Case 4:18-cv-40139-TSH Document 53 Filed 12/24/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 24, 2019, I served a true and accurate copy of the

foregoing to counsel of record through the Court’s CM/ECF system.



                                                  /s/ Stephen Taylor
                                                 Stephen Taylor
